



Aflac Incorporated 2nd Quarter 2017 10-Q [afl06301710q.htm]
EXHIBIT 10.33
NON-EMPLOYEE DIRECTOR STOCK OPTION AGREEMENT
(NON-QUALIFYING STOCK OPTION)


AFLAC INCORPORATED
Columbus, Georgia 31999
(Hereinafter called "the Company")


«Name»


Pursuant to Section 12 of the Aflac Incorporated Long-Term Incentive Plan (as
Amended and Restated February 14, 2017) (the “Plan”), as adopted by the
Company’s Board of Directors on February 14, 2017, and approved by the
shareholders of the Company on May 1, 2017, «Name» (the "Grantee") is hereby
granted by action of the Board of Directors an option (the "Option") to purchase
«shares» shares (the "Option Shares") of common stock of the Company, par value
$0.10 per share ("Company Stock"), at the price of «price» per share, subject to
the terms and conditions of this Stock Option Agreement (this "Agreement") and
subject to the terms of the Plan.


1.
Grant of the Option. The Option is granted as of «date», (the "Date of Grant").
The number of Option Shares and the exercise price per share of the Option are
subject to adjustment from time to time as provided in Section 3 of the Plan.



2.
Status of the Option. The Option is not intended to qualify as an “Incentive
Stock Option” within the meaning of Section 422 of the U.S. Internal Revenue
Code of 1986, as amended (the “Code”).



3.
Expiration of the Option. The Option shall expire and may no longer be exercised
on or after the date ten (10) years after the Date of Grant (the "Expiration
Date").



4.
Non-assignability. Except under the laws of descent and distribution, the
Grantee shall not be permitted to sell, transfer, pledge or assign the Option or
this Agreement. This Option shall be exercisable, during the Grantee's lifetime,
only by the Grantee. Without limiting the generality of the foregoing, except as
otherwise provided herein, the Option may not be assigned, transferred, pledged
or hypothecated in any way, shall not be assignable by operation of law, and
shall not be subject to execution, attachment or similar process. Any attempted
assignment, transfer, pledge, hypothecation or other disposition of the Option
contrary to the provisions hereof, and the levy of any execution, attachment or
similar process upon the Option shall be null and void and without effect.



5.
Exercisability and Duration of the Option.



(a)    Right to Exercise. This Option shall vest and become exercisable with
respect to one hundred percent (100%) of the Option Shares upon the first
anniversary of the Date of Grant; provided however, that upon the Grantee's
cessation of service by reason of death or disability this Option to the extent
not then exercisable (unvested), shall become immediately exercisable (vested),
and shall remain exercisable until the Expiration Date.


(b)    Duration of the Option. Upon the cessation of the Grantee's membership on
the Board of Directors for any reason except a term of service ending on the
date of the Annual Meeting, death





--------------------------------------------------------------------------------





or disability this Option, to the extent not then exercisable, shall expire, and
to the extent then exercisable, shall remain exercisable until the Expiration
Date. Upon the Grantee's cessation of service by reason of death or disability,
this Option to the extent not then exercisable (unvested), shall become
immediately exercisable (vested), and shall remain exercisable until the
Expiration Date.


(c)    Method of Exercise. To exercise the Option as to all or any part of the
Option Shares with respect to which the Option is vested and exercisable, the
Grantee (or after the Grantee's death, the person authorized to exercise the
Option as provided in Section 20 of the Plan) shall deliver written notice of
such exercise to the Company official designated by the Committee (or, in
absence of such designation, the Secretary of the Company). The notice shall be
in such form as the Committee may require from time to time and identify the
number of Option Shares with respect to which the Option is being exercised,
provided that the Option may not be exercised for a fraction of an Option Share.
The date of receipt of such notice shall be deemed the date of exercise. If
someone other than the Grantee exercises the Option, then such person must
submit documentation reasonably acceptable to the Company verifying that such
person has the legal right to exercise the Option.


(d)    Payment. Payment in full of the purchase price for the Option Shares
purchased pursuant to the exercise of the Option shall be made upon exercise of
the Option in accordance with Section 7(c) (iii) of the Plan in cash or by
tender of previously held Company Stock with a Fair Market Value as of the date
of exercise equal to the exercise price, in each case under procedures
established by the Committee pursuant to Section 7(c) (iii) of the Plan.


(e)    Delivery of Option Shares. The Secretary of the Company shall have full
authority to direct the proper officers of the Company to issue or transfer
shares of Company Stock pursuant to the exercise of the Option. As soon as
practicable after its receipt of such notice and payment, the Company shall
cause the shares so purchased to be issued to the Grantee or to the person
authorized to exercise the Option after the Grantee's death, as the case may be,
and shall promptly thereafter cause one or more certificates for such shares to
be delivered to the Grantee or other person.


6.
Certain Securities Law and Other Requirements. The Option shall not be
exercisable to any extent, and the Company shall not be obligated to transfer
any Option Shares to the Grantee upon exercise of the Option, if such exercise,
in the opinion of counsel for the Company, would violate the Securities Act of
1933 (the “Securities Act”) or any other federal or state statutes having
similar requirements as may be in effect at that time. The Company shall be
under no obligation to register the Option Shares pursuant to the Securities Act
or any other federal or state securities laws. Unless the Company has filed an
effective registration statement pursuant to the Securities Act covering the
exercise of the Option, the Grantee, upon purchasing the Option Shares shall be
required to represent to the Company that the Grantee is acquiring such shares
for investment purposes and not with a view to their sale or distribution, and
each certificate for such shares shall have printed or stamped thereon
appropriate language, as determined by the Secretary of the Company. The
Secretary of the Company may, in his or her discretion, require the Grantee, as
a condition to the Company’s obligation to deliver Option Shares hereunder, take
such action as is necessary or advisable to ensure that issuance of the Option
Shares will be in compliance with applicable law.








--------------------------------------------------------------------------------





7.
No Additional Rights. Neither this Agreement nor any of the transactions
contemplated hereby shall affect any right of the Grantee to continue as a
director of the Company or otherwise to provide services to the Company or any
of its Affiliates.



8.
Notices. Except as otherwise provided in Section 5(c) hereof, all notices or
other communications hereunder shall be in writing and shall be deemed to have
been duly given (a) when delivered personally, (b) upon confirmation of receipt
when such notice or other communication is sent by facsimile or telex, (c) one
day after timely delivery to an overnight delivery courier, or (d) on the fifth
day following the date of deposit in the United States mail if sent first class,
postage prepaid, by registered or certified mail.



9.
Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of such provision or of any other provision hereof.



10.
Incorporation of Plan. The Plan is hereby incorporated by reference into this
Agreement and made a part hereof, and the Option and this Agreement shall be
subject to all terms and conditions of the Plan.



11.
Amendments. The Board of Directors may amend the terms of this Agreement
prospectively or retroactively at any time, but no such amendment shall impair
the rights of the Grantee hereunder without the Grantee's consent.



12.
Protections Against Violations of Agreement. No purported sale, assignment,
mortgage, hypothecation, transfer, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any of the Option Shares by any holder thereof in violation of the
provisions of this Agreement or the Certificate of Incorporation or the By-laws
of the Company will be valid, and the Company will not transfer any of said
Option Shares on its books nor will any of said Option Shares be entitled to
vote, nor will any dividends be paid thereon, unless and until there has been
full compliance with said provisions to the satisfaction of the Company. The
foregoing restrictions are in addition to and not in lieu of any other remedies,
legal or equitable, available to enforce said provisions.



13.
Survival of Terms. This Agreement shall apply to and bind the Grantee and the
Company and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors.



14.
Rights as a Stockholder. Neither the Grantee nor any of the Grantee's successors
in interest shall have any rights as a stockholder of the Company with respect
to any shares of Company Stock subject to the Option until the date of issuance
of a stock certificate for such shares of Company Stock.



15.
Authority of the Board. The Board of Directors shall have full authority to
interpret and construe the terms of the Plan and this Agreement. The
determination of the Board of Directors as to any such matter of interpretation
or construction shall be final, binding and conclusive.



16.
Representations. The Grantee hereby acknowledges that the Grantee has reviewed
with the Grantee's own tax advisors the federal, state, local and foreign tax
consequences of the transactions contemplated by this Agreement. The Grantee is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. The Grantee understands that






--------------------------------------------------------------------------------





the Grantee (and not the Company) shall be responsible for any tax liability
that may arise as a result of the transactions contemplated by this Agreement.


17.
Acceptance. The Grantee hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Board of Directors upon any questions
arising under this Agreement.



18.
Authorization. The Grantee hereby authorizes and directs the Secretary of the
Company, or such other person designated by the Company, to take such steps as
may be necessary to carry out any of the transactions contemplated by this
Agreement.



19.
Certain Defined Terms. Capitalized terms used but not defined herein shall have
the meaning ascribed to them in the Plan.



20.
Interpretation. Headings to provisions of this Agreement are intended for
convenience of reference only and shall have no effect on the interpretation of
this Agreement.



21.
Severability. If any provision of this Agreement is held to be invalid or
unenforceable, the other provisions of this Agreement shall not be affected but
shall be applied as if the invalid or unenforceable provision had not been
included in this Agreement.



22.
Applicable Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Georgia, except to the extent that federal law is
controlling.





Aflac Incorporated
By:
Daniel P. Amos
Title:
Chairman and Chief Executive Officer



Acknowledgment:


The Grantee acknowledges by his or her signature on the attached Notice of Grant
of Stock Options and Stock Option Agreement that the Grantee has received a copy
of the Aflac Incorporated Long-Term Incentive Plan (as Amended and Restated
February 14, 2017), has read the same, and is familiar with its provisions and
understands and agrees that they, as well as the terms stated herein and upon
the attached notice, are part of this Stock Option Agreement.





